PER CURIAM.
Lavinnie Edwards sought an injunction ag'ainst the A. C. Garage Co. to restrain it from using her interest in a strip of land twelve feet wide, as a driveway to the property owned by the Company.
The Company in its answer, alleges that by the provisions of a certain deed made by Edwards’ predecessor in title, the right to use this strip of land as a driveway had been granted to the public and it therefore, had the legal right to use it as it had been doing. '
The provision in the deed with respect to the strip of land is as follows: — “A passage way of twelve feet - - - - to be used in common as a driveway for the benefit of grantor, grantee, their heirs or assigns, and also to be used as a public alley for the benefit of parties who may use a street in the rear and sides, and to the public generally-etc.”
On appeal, the Court of Appeals held:—
1. From a study of the evidence it appears that the driveway was intended not only for the use of adjoining property owners; but instead for the use of the public generally; that for a period exceeding 21 years, the same was in fact used as a driveway by the public generally.
2. If the relief prayed for were to lie granted, it would be tantamount to a holding that the public generally is to be barred from its use, both by the express provision of the deed, and by the right of prescription.
3. The public has acquired a definite easement in the driveway, and defendant being but a member of the general public, whatever rights accrue to the general public likewise accrue to the benefit of the defendant; and the relief prayed for will be refused.
Decree accordingly.
(Levine, PJ., and Sullivan, J., concur.)